Citation Nr: 1528938	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals, gunshot wound, right hand.
 
2. Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs). A February 2008 rating decision of the RO in Chicago, Illinois, denied service connection for residuals, gunshot wound, right hand, and a September 2009 rating decision of the RO in Cleveland, Ohio, denied service connection for prostate cancer. The RO in Chicago, Illinois, currently has jurisdiction of the claims file.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. In July 2014, the Board reopened the Veteran's previously denied claim of entitlement to service connection for residuals, gunshot wounds, right hand, and remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

At the time of its July 2014 remand, the Board directed the AOJ to obtain the Veteran's VA treatment records maintained by the VA Medical Centers (VAMCs), referred to as the Hines, Lakeside, and West Side, Illinois, VAMCs, prior to 1985. The Board directed the AOJ that if no such records were available, such should be clearly documented in the claims file and the Veteran appropriately notified.

Of record is a February 2015 response from the Hines VAMC indicating that there were no treatment records for the Veteran dated prior to 1985. It appears that resultant to the AOJ's September 2014 request for the Veteran's VA treatment records dated prior to 1985 from the Chicago VAMC, VA treatment records dated in 1984 and 1986 from the West Side VA facility were submitted. It does not appear that the Veteran was notified as to the lack of VA treatment records dated prior to 1985 submitted from the Hines or Lakeside VA facilities. On remand, the AOJ should specifically inform the Veteran of the unavailability of any requested VA treatment records.

Of record is a May 2014 letter from one of the Veteran's private physicians at NWI Urgent Care indicating that he had seen the Veteran on multiple occasions for carpal tunnel syndrome of the right hand. Also, resultant to the Board's July 2014 remand, the AOJ, in September 2014, sought authorization from the Veteran for his private treatment records from Michael Reese Hospital. To date, the Veteran has not responded. Finally, at the time of the Veteran's May 2014 Board hearing, he reported treatment from Dr. Washington. The undersigned agreed to hold the record open for 60 days in order for the Veteran to submit his private treatment records from Dr. Washington. While an NWI Urgent Care record was submitted, it does not appear that records from Dr. Washington were submitted by the Veteran. On remand, the AOJ should seek authorization from the Veteran to obtain all of his private treatment records from NWI Urgent Care as well as Dr. Washington, and provide the Veteran a final opportunity to authorize VA to obtain his private treatment records from Michael Reese Hospital. 

In September 2014, the Veteran underwent VA examination of the right hand and wrist. He was diagnosed with right carpal tunnel syndrome. The examiner reported that the Veteran had a history of a gunshot wound to the right hand, and not his wrist. He reported that there was no evidence that the preexisting right-hand gunshot wound resulted in residuals or any other wrist disability, and no evidence of any connection or a clearly abnormal gait that could have placed undue strain on the wrist. He also reported that there was no evidence of a severe injury during service that could have permanently worsened the preexisting right-hand gunshot wound beyond its natural progression, as such is often worsened over the years due to the stress of normal physical daily activities. He further reported that there was no evidence that the preexisting right-hand gunshot wound resulted in residual disability, including carpal tunnel syndrome, as there was no severe injury during service that could have caused such. The VA opinions are inadequate. The Veteran asserts that his in-service surgical repair of a right-hand gunshot wound, which included breaking and resetting his right hand, along with the rigors of physical training, aggravated his preexisting right-hand gunshot wound beyond its natural progression. It does not appear that the examiner considered the Veteran's in-service right hand surgery. 

On remand, the AOJ should obtain a sufficient VA opinion that considers the Veteran's in-service hospital course and complaints, as well as his post-service diagnoses to include the March 1985 finding on VA examination of residuals, gunshot wound, right hand, with fracture, fourth metacarpal, healed with shortening, post-operative, with limitation of motion of the wrist, healed scars, non-symptomatic, with multiple retained metal fragments.

At the time of its July 2014 remand, the Board noted that the Veteran's service personnel records indicate that he was attached to the CoB 44th EngrBn (Const) as a grader and that he was assigned to a number of temporary duty (TDY) locations or traveled to or from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea. The Board directed the AOJ to obtain information from the United States Army and Joint Services Records Research Center (JSRRC), pursuant to VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 2, Section C.10.n., as to whether it can be confirmed that the Veteran, from December 1968 to January 1970, while stationed in Korea, assigned to the CoB 44th EngrBn (Const) as a grader, with TDY or travel to and from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea, was near the DMZ and exposed to herbicides. The February 2015 JSRRC response to the AOJ's request indicates that only the Veteran's unit history for the year 1969 was researched. The Veteran, in written statements and during his March 2015 Board hearing, asserted that his exposure occurred in as early as 1968. The Veteran's service personnel records indicate that he was assigned to serve in Korea from December 19, 1968, to January 17, 1970. While the time periods outside of the year 1969 are very short, the AOJ, on remand, should submit another request to the JSRRC for information as to the Veteran's unit history for the separate months of December 1968 and January 1970. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriately notify the Veteran as to any unavailable VA treatment records, including those requested from the Hines and Lakeside VAMCs. 

2. Contact the Veteran and request that he submit a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for his treatment records from the Michael Reese Hospital in Chicago, Illinois, NWI Urgent Care, and Dr. Washington. Advise the Veteran that he may submit his own private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If no such records are available or do not exist, such should be clearly documented in the claims file and the Veteran appropriately notified.

3. Follow the procedures contained in VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, Chapter 2, Section C.10.n., including contacting the JSRRC for a determination, in order to determine if the Veteran, while stationed in Korea, during the separate months of December 1968 and January 1970, assigned to the CoB 44th EngrBn (Const) as a grader, with TDY or travel to and from Sowun, Ascom Depot, Taejon, Taegu, and Kimpo, Korea, was near the DMZ and thus presumed exposed to herbicides. This information for the year 1969 is already of record. In this regard, the AOJ is reminded that the Veteran served under a name other than his current one. (See DD 214).

4. Then, after the above development has been completed, forward the Veteran's claims file to the examiner who offered the October 2014 opinions, or a suitable substitute. If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's preexisting gunshot wound, right hand, for which he underwent remedial surgical treatment during service, was aggravated beyond the natural progression by any aspect of service and thus resulted in residual disability, including carpal tunnel syndrome, or any other right hand or wrist disability. 

The examiner should specifically consider the Veteran's May 2014 Board hearing testimony that he experienced right hand pain before service, during service, especially when doing physical training and general work, and after service; and that he underwent surgery during service that required the breaking and resetting of the right hand. The examiner should also review the record of the Veteran's in-service hospital course and complaints and consider the Veteran's assertions that his in-service surgical treatment of the right hand required breaking and resetting his hand and that such treatment aggravated his preexisting gunshot wound, right hand. Also, the examiner should consider the Veteran's March 1985 finding on VA examination of residuals, gunshot wound, right hand, with fracture, fourth metacarpal, healed with shortening, post-operative, with limitation of motion of the wrist, healed scars, non-symptomatic, with multiple retained metal fragments. 

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on historical records and medical principles. The examiner must consider the full record, to include the Veteran's statements. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




